Listing Report:Supplement No. 82 dated Oct 22, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 408959 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $10,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 18.00% Starting borrower rate/APR: 19.00% / 21.22% Starting monthly payment: $366.56 Auction yield range: 17.27% - 18.00% Estimated loss impact: 19.00% Lender servicing fee: 1.00% Estimated return: -1.00% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 5 First credit line: Feb-1998 Debt/Income ratio: Self-employed (DTI Not Calculated) Credit score: 680-700 (Oct-2009) Current / open credit lines: 7 / 6 Employment status: Self-employed Now delinquent: 1 Total credit lines: 19 Length of status: 5y 2m Amount delinquent: $0 Revolving credit balance: $23,060 Occupation: Investor Public records last 12m / 10y: 0/ 0 Bankcard utilization: 52% Stated income: $1-$24,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 2 Screen name: ND33 Borrower's state: NewHampshire Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off credit cards Purpose of loan:This loan will be used to pay off my existing credit cards so I can get lower rates.My financial situation:I am a University of Notre Dame alum and am getting my Ph D in Clinical Psychology currently.? I want to pay off the debts I accrued while at Notre Dame with a much lower interest rate because my current rates are outrageous.? Information in the Description is not verified. Borrower Payment Dependent Notes Series 427999 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,800.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 34.5% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $217.13 Auction yield range: 17.27% - 34.00% Estimated loss impact: 36.51% Lender servicing fee: 1.00% Estimated return: -2.51% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 1 First credit line: May-1994 Debt/Income ratio: 36% Credit score: 700-720 (Oct-2009) Current / open credit lines: 8 / 7 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 26 Length of status: 8y 1m Amount delinquent: $228 Revolving credit balance: $11,185 Occupation: Skilled Labor Public records last 12m / 10y: 0/ 0 Bankcard utilization: 95% Stated income: $25,000-$49,999 Delinquencies in last 7y: 2 Homeownership: Yes Inquiries last 6m: 3 Screen name: mikenzane Borrower's state: Colorado Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Bringing down monthly bills Purpose of loan:This loan will be used to:First Let me start by saying I see that prosper has me at HR but I dont feel like I am.?Prosper has me @?36% debt to ratio.The one delinquent account I have I didnt pay because it was a hospital bill, I went in and was misdiagnosed,ended up gong to another ER and was treated and better in hours. Maybe that was wrong but I dont feel I owe it.This Loan will:Consolidate loans?2 credit cards and my 2003 Chevy malibu?this will include:2560.00 Wells Fargo Chevy Malibu950.00?Wells fargo credit card1100.00 HBC( Orchard city)I plan to payoff these credit cards, and not use them again.This prosper loan will bring down my monthly bills by about 250.00 a monthMy financial situation:I am a good candidate for this loan because? I have work for the same company for almost 5 years now. Information in the Description is not verified. Borrower Payment Dependent Notes Series 429251 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $20,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 34.5% Starting lender yield: 17.50% Starting borrower rate/APR: 18.50% / 20.72% Starting monthly payment: $728.07 Auction yield range: 17.27% - 17.50% Estimated loss impact: 35.47% Lender servicing fee: 1.00% Estimated return: -17.97% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 1 First credit line: Aug-1983 Debt/Income ratio: 38% Credit score: 640-660 (Oct-2009) Current / open credit lines: 2 / 2 Employment status: Part-time employee Now delinquent: 0 Total credit lines: 6 Length of status: 2y 3m Amount delinquent: $0 Revolving credit balance: $2,806 Occupation: Other Public records last 12m / 10y: 0/ 3 Bankcard utilization: 79% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 3 Screen name: priceless-asset1 Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description start up business, export to India Purpose of loan :Establish? a letter of credit through Chase bank to pay manufacturer. Shipping and other expenses.My financial situationI am living with my son?. I have zero expense. All income social security and part time makes me financial well secure.Monthly net income: $ 25,00.Monthly expenses: $ 100.??Car expenses: $0??Utilities: $ 0??Phone, cable, internet:
